 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JAMES D. CHAVEZ,                                    Case No. 1:17-cv-01202-DAD-EPG-HC

11                  Petitioner,                          ORDER GRANTING PETITIONER SIXTY
                                                         (60) DAYS TO ASSERT CLAIMS UNDER
12           v.                                          42 U.S.C. § 1983

13   WARDEN,                                             ORDER DIRECTING CLERK’S OFFICE TO
                                                         SEND PETITIONER PRISONER CIVIL
14                  Respondent.                          RIGHTS COMPLAINT FORM AND
                                                         APPLICATION TO PROCEED IN FORMA
15                                                       PAUPERIS

16

17          On September 7, 2017, Petitioner filed a federal habeas petition challenging a rules

18 violation report for fighting. (ECF No. 1). On June 14, 2018, the undersigned issued findings and

19 recommendation to grant Respondent’s motion to dismiss the petition and allow Petitioner to
20 convert the habeas proceeding to a civil rights action under 42 U.S.C. § 1983. (ECF No. 19). On

21 October 23, 2018, the District Judge adopted the findings and recommendation in full, granted

22 Respondent’s motion to dismiss the petition, and ordered Petitioner to notify the Court regarding

23 whether Petitioner would like to convert the instant habeas proceeding to a § 1983 civil rights

24 action or to voluntarily dismiss the instant habeas proceeding without prejudice to refiling his

25 claims in a § 1983 action. (ECF No. 20).

26          On November 19, 2018, Petitioner notified the Court that he would like to convert the

27 instant habeas proceeding to a § 1983 civil rights action. (ECF No. 21). Accordingly, the Court

28 HEREBY ORDERS that:


                                                     1
 1       1. The Clerk’s Office is DIRECTED to send Petitioner a prisoner civil rights complaint

 2            form and an application to proceed in forma pauperis;

 3       2. Petitioner is GRANTED sixty (60) days from the date of service of this order in which to

 4            assert claims under 42 U.S.C. § 1983;1 and

 5       3. Petitioner shall submit an application to proceed in forma pauperis, completed and

 6            signed, or in the alternative, pay the $400.00 fee for the civil rights action within sixty

 7            (60) days from the date of service of this order.

 8
     IT IS SO ORDERED.
 9

10       Dated:       November 26, 2018                                   /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27   1
      In his response to the Court’s order, Petitioner indicated that he would file a § 1983 complaint within six months.
     (ECF No. 21). If Petitioner requires additional time beyond the sixty (60) days granted in this order, Petitioner
28   should file a motion for extension of time that sets forth the reasons for the request.


                                                               2
